Citation Nr: 0714758	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-01 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a back disorder, to 
include as secondary to a psychiatric disorder.

4. Entitlement to service connection for a psychiatric 
disorder, including schizotypal personality disorder and 
dysthymia.

5. Entitlement to an initial compensable evaluation for left 
ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Sioux Falls, South Dakota.  

The veteran testified before a Decision Review Officer (DRO) 
at the Sioux Falls RO in February 2005 with respect to the 
issues of service connection for a back disorder and a mental 
disorder.  A transcript of that hearing is associated with 
the claims folder.  Because the veteran was not provided a 
DRO hearing on all of the issues appealed on his VA Form-9, 
the Board sent the veteran a letter asking if he still wanted 
a DRO or Board hearing on any of the remaining issues.  The 
letter indicated that if he did not respond within 30 days 
from the date of this letter, the Board would assume he no 
longer wished to attend a hearing on the remaining three 
issues.  No response was received from the veteran.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. On VA examination in August 2003, the veteran's right ear 
hearing showed puretone thresholds, at 500, 1000, 2000, 3000, 
and 4000 Hertz, of less than 40 in all frequencies, and did 
not show puretone thresholds of 26 or more in 3 or more 
frequencies; his speech recognition score was 100 percent in 
his right ear.

2. A back disorder was not manifested during the veteran's 
active duty or for many years thereafter; any current back 
disorder is not related to service, nor is it related to a 
service-connected disability.

3. A delusional disorder was manifested during the veteran's 
active duty service.  

4. The veteran's left ear hearing loss is productive of Level 
I hearing acuity.


CONCLUSIONS OF LAW

1. The veteran does not have right ear hearing loss that is 
related to his active military service.  38 U.S.C.A. § 1101, 
1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309(a), 3.385 (2006).

2. A back disorder was not incurred in or aggravated by the 
veteran's active duty service, nor is it due to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3. A delusional disorder was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1131, 1132, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

4. The criteria for entitlement to an initial compensable 
evaluation for the veteran's service-connected left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has not been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought with respect to all of the issues 
on appeal.  However, for the reasons discussed below, the 
Board concludes that any notification error is nonprejudicial 
to the veteran and that it may proceed with appellate review.

With respect to the veteran's claim for an initial 
compensable evaluation for left ear hearing loss, the Board 
observes that he was sent a letter in June 2003 which 
informed him of the information and evidence necessary to 
warrant entitlement to service connection for bilateral 
hearing loss.  Additionally, this letter advised the veteran 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the June 2003 letter essentially notified him of the 
need to submit any pertinent evidence in his possession.  
Despite all of this notice, the veteran was never provided 
first-element notice regarding the information and evidence 
necessary to warrant entitlement to an initial compensable 
evaluation.  

Generally, VA is required to provide notice regarding the 
degree of disability assigned when service connection is 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  If such notice is not provided, it is presumed 
prejudicial to the veteran.  Id.  However, in Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007), the 
Court held that when an original claim for service connection 
is granted and the veteran is appealing the initial 
disability rating, prejudice is not presumed when there is 
first-element notice error regarding the information and 
evidence necessary to warrant entitlement to a higher 
evaluation.  The burden is on the claimant to assert with 
specificity how the notification error was prejudicial or 
affected the essential fairness of the adjudication.  Id.  In 
the present case, the veteran has not asserted any reason why 
VA's failure to provide first-element notice with respect to 
his disagreement with the initial rating has prejudiced him.  
Therefore, the Board is not precluded from continuing with 
its decision regarding this appeal.  

With respect to the veteran's claims of service connection 
for right ear hearing loss and a psychiatric disorder, the 
Board finds that VCAA notice was provided in letters dated 
March 2002 and June 2003.  These letters notified the veteran 
of the information and medical or lay evidence that is 
necessary to substantiate the claim, VA's and the veteran's 
responsibilities with respect to identifying and obtaining 
relevant evidence, and the need to submit any evidence in his 
possession that pertains to his claims.  The Board observes 
that these letters were sent to the veteran prior to the 
September 2003 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The March 2002 and June 2003 letters also provided VCAA 
notice regarding entitlement to service connection for a back 
disorder on a direct basis.  No notice was ever provided to 
the veteran regarding what evidence and information was 
necessary to substantiate his claim on a theory of secondary 
service connection.  Nevertheless, the Board finds that it 
may proceed with a decision regarding this issue based on the 
veteran's testimony at the February 2005 DRO hearing.  At 
such hearing, the veteran testified as to his current back 
disorder and how it was specifically due to his psychiatric 
disorder.  The Board finds that the content of this testimony 
demonstrates that he had actual knowledge of the need to show 
a causal relationship between the two disabilities.  Thus, an 
absence of VCAA notice regarding this element is not 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant).  

The Board observes that the veteran was not provided notice 
regarding the assignment of an effective date or disability 
rating in accordance with Dingess, supra, with respect to any 
of his issues on appeal.  Id.  The Board has already 
discussed above why notice regarding the disability rating is 
not prejudicial to the veteran's initial evaluation claim.  
Failure to provide notice regarding the assignment of an 
effective date is nonprejudicial because the Board has 
concluded that the preponderance of the evidence is against a 
higher initial evaluation during the entire period of the 
appeal.  Moreover, as the Board has concluded that the 
preponderance of the evidence is against the veteran's claims 
regarding service connection for right ear hearing loss and a 
back disorder, any questions as to the appropriate disability 
rating or effective date to be assigned have been rendered 
moot.  The Board observes that it is granting the veteran's 
claim of service connection for a psychiatric disorder.  
Thus, there will be an opportunity to provide notice 
regarding the disability rating and effective date with 
implementation of this grant.  The absence of notice 
regarding these elements should therefore not prevent a Board 
decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i).  The veteran's service medical records are 
associated with the claims folder, as well as all relevant VA 
and private treatment records.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claims.  

The veteran was afforded VA examinations with respect to his 
hearing loss and psychiatric claims.  He was not, however, 
provided a VA examination with respect to his back claim.  
After careful review of the record, the Board concludes that 
the evidence of record does not warrant a VA examination with 
respect to this claim because there is sufficient competent 
medical evidence to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  VA has a duty to provide a VA examination 
when the record lacks evidence to decide the veteran's claim 
and there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  Id.; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the 
present case, there is nothing in the record, other than the 
veteran's own lay statements, that suggests a link between 
any current back disorder and military service or a service-
connected psychiatric disorder.  In light of the absence of 
any evidence of in-service back injuries or competent 
evidence suggesting a link between his current disability and 
service or a service-connected disability, VA has no duty to 
provide him with a VA examination in conjunction with his 
claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A. Right Ear Hearing Loss

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.

Upon review, both service medical records and post-service 
medical records are negative for hearing loss disability.  
Post-service medical evidence includes the report of an 
August 2003 VA audiology examination.  The examination 
indicated the following puretone thresholds in the right ear:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
25
25
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner indicated that the 
veteran's right ear hearing was within normal limits per VA 
guidelines.

The regulations provide that impaired hearing will be 
considered to be a disability for the purposes of applying 
the laws administered by VA 'when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.'  38 C.F.R. § 3.385.  Considering the results of 
the August 2003 VA examination, it is clear that the veteran 
does not currently suffer from a current hearing loss 
disability for VA benefit purposes.  His puretone thresholds, 
at 500, 1000, 2000, 3000, and 4000 Hertz, were less than 40 
in all frequencies, and he did not show puretone thresholds 
of 26 or more in 3 or more frequencies in his right ear.  
Additionally, his score on the Maryland CNC Test was not less 
than 94 in his right ear.  The veteran has not identified any 
post-service testing revealing the presence of hearing loss 
disability for VA compensation purposes.

The Board has carefully reviewed the veteran's service 
medical records and notes that the veteran's March 1978 
separation examination also does not show an auditory 
threshold in any of the pertinent frequencies to be 40 
decibels or greater or auditory thresholds of 26 decibels or 
greater for at least 3 of the pertinent frequencies.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

The above findings fail to demonstrate a hearing loss 
disability in service or following service for VA 
compensation purposes.  38 C.F.R. § 3.385.  The Board 
acknowledges the veteran's own statements that he suffers 
from hearing loss as a result of his military noise exposure.  
However, the Board must rely upon the objective results of an 
authorized audiological examination under 38 C.F.R. § 3.385.  
See Colvin v. Derwinski, 1 Vet. App. 174, 175 (1991).  
Moreover, while the veteran as a lay person is competent to 
provide evidence regarding symptomatology, he is not 
competent to provide evidence regarding the clinical status 
of his current hearing capability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Other than the veteran's contentions, the record contains no 
competent evidence of a current diagnosis of a bilateral 
hearing loss disability.  As such, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran has a right ear hearing loss disability for VA 
purposes.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B. Back Disorder

The veteran does not contend that his current back disorder 
is directly due to service.  Rather, at his February 2005 DRO 
hearing he testified that he believes he injured his back as 
a result of his psychiatric disorder.  Specifically, his 
psychiatric disorder, which he also feels is service-
connected, led him to push himself too far physically and 
injure his back sometime in 1999 or 2000.

Although the veteran is not claiming direct service 
connection, the Board observes that the RO considered his 
claim under such theory.  Thus, in the interest of 
considering whether service connection is warranted under all 
possible theories of service connection, the Board will 
briefly discuss whether service connection is warranted on a 
direct basis.

After careful review of the evidence of record, the Board 
finds that direct service connection is not warranted for the 
veteran's claimed back disorder.  In this regard, the Board 
observes that there is no evidence of any complaints, 
diagnosis, or treatment for a back injury or back problems 
during service.  Moreover, there is no evidence of any back 
problems or injuries for more than twenty years following 
service separation.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc). Finally, there is no 
competent evidence indicating a link between the veteran's 
current back disorder and his military service.

The Board notes that it is granting service connection for a 
delusional disorder below; thus, service connection may be 
warranted on a secondary basis.  However, for the reasons 
discussed below, the Board concludes that a preponderance of 
the evidence is against such finding.  

The veteran's post-service medical records indicate that he 
injured his back in 2000.  Such injury resulted in diagnoses 
of low back pain with right sciatica and degenerative disc 
disease of the cervical spine.  See VA medical records dated 
July and August 2002.  While such records demonstrate that 
the veteran has a current disability, he has not offered any 
competent evidence that this disability is etiologically 
related to any psychiatric disorder.  The Board has reviewed 
and acknowledges the veteran's own statements that a 
relationship exists between the two.  However, as a lay 
person, he is not competent to provide evidence regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  
Therefore, his statements regarding the link are not 
considered competent by the Board.  

Without any competent evidence of a link between the 
veteran's back disorder and a service-connected psychiatric 
disorder, the Board concludes that service connection cannot 
be granted.  38 C.F.R. § 3.306; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C. Psychiatric Disorder

The veteran contends that he suffers from a psychiatric 
disorder due to stresses he endured while serving in the 
United States Navy, including being ostracized by fellow 
servicemen and being passed up for promotion despite 
possessing a high level of performance and skill.  

A review of his service medical records reveals that he was 
treated for psychiatric problems while on active duty.  
However, his service medical records only reflect an 
"acute" psychiatric diagnosis as well as a diagnosis of a 
schizoid personality disorder existing prior to enlistment.  
Thus, there is no competent medical evidence in the service 
medical records that he was diagnosed with a chronic 
psychiatric disorder in service.

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits. 
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

Wagner, 370 F.3d at 1096.

The Board observes that the veteran's December 1976 entrance 
examination is negative for any psychiatric disabilities.  
Thus, a psychiatric disorder, including dysthymia and a 
schizoid personality disorder, was not "noted" when he 
entered active duty, and the presumption of soundness 
applies.  

With respect to the issue of whether the presumption of 
soundness is rebutted, the Board observes that the veteran 
testified that he had no psychiatric history prior to 
enlistment in the Armed Forces, and that he displayed high 
levels of competence upon entry, as evidenced by his being 
granted first choice of duty stations.  The Board observes 
that the veteran's statements regarding the onset of his 
psychiatric disorder are not considered competent because, as 
a layperson, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

In contrast to the veteran's statements, the Board notes that 
he was hospitalized for three days in March 1978, and that 
the hospital summary reflects an initial diagnosis of acute 
schizophrenic reaction and final diagnosis of a moderately 
severe schizoid personality is provided, existing prior to 
enlistment.  

Generally, a personality disorder diagnosed as a pre-service 
condition while a veteran is on active military duty will be 
accepted if the diagnosis is based on a lifelong pattern of 
behavior or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service.  See 38 C.F.R. § 3.303(c) (2006).  The March 1978 
report indicates that there is longstanding evidence of 
schizoid personality traits, including social isolation, 
withdrawal during periods of stress, lack of stamina, 
helplessness, and numerous eccentric ideas.  Thus, the report 
would appear to provide sufficient bases for finding that the 
veteran had a personality disorder prior to enlistment. 

However, the Board observes that there is also evidence 
indicating that the veteran's psychiatric symptoms did not 
pre-exist service and that perhaps such symptoms are 
attributable to a psychiatric disability that manifested 
during the veteran's active duty service.  In this regard, 
the Board notes that a February 2005 letter from the 
veteran's psychiatrist, Dr. Cavanaugh, indicates that the 
veteran has been treated on and off since January 2002 for a 
delusional disorder, not otherwise specified, and depression, 
not otherwise specified.  The letter notes that the veteran 
related that his first psychiatric treatment was in 1977 when 
he was hospitalized for an "acute schizophrenic reaction."  
Dr. Cavanaugh then provides an opinion that this 1977 in-
service incident was the first manifestation of the veteran's 
currently diagnosed psychiatric disorder, namely a delusional 
disorder.  

In addition to the opinion by Dr. Cavanaugh, the Board notes 
that a June 2003 addenda to a March 2003 VA examination 
report notes that it is at least as likely as not that the 
stress of naval service could have initiated the veteran's 
psychiatric condition.  Additionally, a June 2005 VA Board of 
Two found that it was at least as likely as not that the 
veteran's symptoms first manifested during service.  The 
Board observes that the March 2003 VA examiner and the June 
2005 VA Board of Two were referring to symptoms that 
supported diagnoses other than a delusional disorder.  
However, given the panoply of diagnoses provided in the 
veteran's post-service medical records, the Board finds that 
the specific diagnoses provided are less probative than the 
opinion that his symptoms began in service.  Such evidence, 
coupled with Dr. Cavanaugh's medical opinion, does not 
demonstrate that the veteran had a psychiatric disorder that 
clearly and unmistakably pre-existed service.  Thus, the 
presumption of soundness is not rebutted.

With the presumption of soundness intact, the veteran's claim 
is one of service connection for a psychiatric disorder.  
With respect to this issue, the Board finds that the evidence 
discussed above, when viewed in light of the benefit-of-the-
doubt rule, demonstrates that the veteran incurred a 
psychiatric disorder, namely, a delusional disorder, in 
service.

The veteran's post-service medical records reveal that he has 
undergone extensive evaluation and treatment for variously 
diagnosed psychiatric problems.  However, the March 2003 VA 
examination report, the February 2005 letter from Dr. 
Cavanaugh, and the June 2005 VA Board of Two report, provide 
the only etiological opinions regarding the veteran's 
psychiatric disorder(s).  As previously discussed, the Board 
acknowledges that the VA examiners and Dr. Cavanaugh disagree 
as to the proper diagnosis for the veteran's current 
psychiatric disorder.  However, there is ample additional 
evidence of all the diagnoses indicated as provided by other 
independent medical sources.  Most important is the fact that 
all of these competent medical reports express the opinion 
that the veteran's psychiatric symptoms first manifested 
during service.  Therefore, resolving all doubt regarding the 
appropriate diagnosis and the etiology of his psychiatric 
disorder in the veteran's favor, the Board finds that the 
evidence demonstrates that he has a delusional disorder that 
first manifested during his active duty service.  See 
38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990) (appellant need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail).  As such, service 
connection will be granted.

II. Increased Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(effective dates of compensation, in general, cannot be 
earlier than the date of the receipt of application for 
benefits).

The veteran's service-connected left ear hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  See 38 C.F.R. § 4.85.  In evaluating hearing loss, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, on the audiological evaluation in 
August 2003, pure tone thresholds for the left ear, in 
decibels were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
10
20
25
45
25

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  Entering the average pure tone 
thresholds and speech recognition abilities into Table VI 
reveals the highest numeric designation of hearing impairment 
for the left ear is I.  See 38 C.F.R. § 4.86(a).  Since the 
veteran's right ear is not service-connected for hearing 
loss, the Board will assign a numeric designation of I 
pursuant to 38 C.F.R. § 4.85(f) for purposes of determining 
the veteran's disability evaluation from Table VII.  Entering 
the category designations for each ear into Table VII results 
in a zero percent disability rating under Diagnostic Code 
6100.

The Board acknowledges the veteran's statements that he is 
entitled to an evaluation in excess of zero percent for his 
left ear hearing loss.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected left ear 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2006).

The Board finds that there is no audiological evidence of 
record to support a compensable rating for the veteran's left 
ear hearing loss.  The preponderance of the evidence is 
against his claim for a compensable rating.  Consequently, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for a back disorder, to 
include as secondary to a psychiatric disorder, is denied.

Entitlement to service connection for a delusional disorder 
is granted.

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.


REMAND

The VCAA, enacted in November 2000, enhanced VA's duty to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  It requires VA to 
notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On preliminary review of the record on appeal, the Board 
finds the veteran has not received notice that complies with 
the VCAA and Quartuccio.  In this regard, the Board 
acknowledges that VCAA notice letters were sent to him in 
March 2002 and June 2003; however, such concerned unrelated 
issues (service connection for psychiatric disorder, back 
disorder, and hearing loss).  No VCAA notice has been 
provided concerning the specific issue of entitlement to 
service connection for tinnitus.  Accordingly, the Board 
concludes that this case must be remanded for compliance with 
the required notice and duty to assist provisions because it 
would be potentially prejudicial to the veteran if the Board 
were to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  As the Board cannot rectify this procedural 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1. Issue a VCAA notice letter to the veteran 
specific to his claim of service connection 
for tinnitus.  

2. Readjudicate the appeal and provide the 
veteran and his representative, if any, with 
a supplemental statement of the case 
following an appropriate waiting period that 
allows the veteran to submit any new 
relevant evidence.  Subject to current 
appellate procedures, the case should be 
returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


